IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 511
                                         :
REAPPOINTMENT TO THE CRIMINAL            : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE               : DOCKET
                                         :




                                       ORDER


PER CURIAM
         AND NOW, this 12th day of April, 2019, Paul D. Boas, Esquire, is hereby

reappointed as a member of the Criminal Procedural Rules Committee for a term of three

years, commencing June 9, 2019.